Order filed August 8, 2013




                                        In The

                        Fourteenth Court of Appeals
                                     ____________

                                 NO. 14-12-01032-CV
                                   ____________

                          REGINALD PETTEWAY, Appellant

                                          V.

                              MORLOCK LLC, Appellee


                       On Appeal from the Co Civil Ct at Law No 4
                                 Harris County, Texas
                            Trial Court Cause No. 1014875


                                       ORDER

      Appellant's brief was due July 29, 2013. No brief or motion for extension of
time has been filed.

      Unless appellant submits his brief, and a motion reasonably explaining why
the brief was late, to the clerk of this court on or before September 9, 2013, the
court will dismiss the appeal for want of prosecution. See Tex. R. App. P. 42.3(b).



                                       PER CURIAM